 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                            Case No. 1:20-cv-00124-AWI-BAM (PC)
12                        Plaintiff,                      ORDER DENYING PLAINTIFF’S SECOND
                                                          MOTION FOR COPY OF ORIGINAL
13            v.                                          COMPLAINT
14    BALLESTEROS,                                        (ECF No. 14)
15                        Defendant.
16

17           Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19           On February 18, 2020, the Court issued findings and recommendations recommending

20   that Plaintiff’s motion to proceed in forma pauperis be denied pursuant to 28 U.S.C. § 1915(g)

21   and that Plaintiff be ordered to pay the $400.00 initial filing fee in full to proceed with this action.

22   (ECF No. 11.) Those findings and recommendations were served on Plaintiff and he was advised

23   that any objections were to be filed within fourteen (14) days. (Id.) Following the Court’s partial

24   grant of Plaintiff’s request for extension of time to file his objections, Plaintiff’s objections are

25   currently due on or before March 30, 2020. (EcF No. 15.)

26           Currently before the Court is Plaintiff’s second motion requesting a copy of the original

27   complaint in this action, filed March 9, 2020. (ECF No. 14.) Plaintiff states that he needs a

28   photocopy of the original complaint to properly obtain facts and dates to file his objections to the
                                                         1
 1   findings and recommendations regarding his in forma pauperis application. (Id.)

 2          As Plaintiff was advised in the Court’s February 18, 2020 order regarding his first motion

 3   to obtain a copy of the original complaint, the Clerk of the Court does not ordinarily provide free

 4   copies of case documents to parties, and Plaintiff is responsible for maintaining his own records

 5   for this proceeding. Further, even if Plaintiff were proceeding in forma pauperis in this action,

 6   that status would not entitle him to free copies of documents from the Court. E.g., Hullom v.

 7   Kent, 262 F.2d 862, 863 (6th Cir. 1959.) The Clerk charges $0.50 per page for copies of

 8   documents. See 28 U.S.C. § 1914(b). Copies of up to twenty pages may be made by the Clerk’s

 9   Office at this Court upon written request, prepayment of the copy fees, and submission of a large,

10   self-addressed stamped envelope.

11          Accordingly, Plaintiff’s second motion for a copy of the original complaint, (ECF No. 14),

12   is HEREBY DENIED.

13
     IT IS SO ORDERED.
14

15      Dated:     March 12, 2020                             /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
